Upon the rehearing and reargument of this' case the Court stands as it originally stood, with reference to the disposition that should be made of this appeal.
The opinion prepared by Mr. Justice BUFORD, adopted and filed by this Court May 9, 1933, is adhered to by a majority of the Court consisting of Mr. Chief Justice DAVIS, Mr. Justice WHITFIELD and Mr. Justice ELLIS. The opinion prepared by Mr. Justice TERRELL and filed as a dissenting opinion on the same date, is adhered to by Mr. Justice TERRELL and Mr. Justice BROWN.
It is therefore considered, ordered and adjudged by this Court that the opinion and judgment prepared by Mr. Justice BUFORD be readopted as the opinion and judgment of a majority of this Court, mandate to issue accordingly in due course pursuant to the rules. It is further ordered that the dissenting opinion of Mr. Justice TERRELL, which is concurred in by Mr. Justice BROWN, be filed and made a part of the record, together with the majority opinion prepared by Mr. Justice BUFORD.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.